DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/11/2021 which amended claims 1 and 13. Claims 1-27 are presently pending in the application for patent.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein a loading charge of nanoparticles in a composite particle is at least 10%, said loading charge being the mass ratio between the mass of nanoparticles comprised in a composite particle and the mass of said composite particle.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein a loading charge of nanoparticles in a composite particle is at least 10%, said loading charge being the 
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.

Kuzumoto (US 2017/0352779) discloses a color conversion layer (Figure 1) comprising at least one light emitting material (Figure 1; Light Emitting Element 11) comprising at least one composite particle (Figure 1; Nanoparticle Phosphor Element 1) surrounded partially or totally by at least one surrounding medium (see Figure 1; wherein the nanoparticle phosphor element 1 is surrounded by sealing material 13); 
wherein said at least one light emitting material (Figure 1; Light Emitting Element 11) is configured to emit a secondary light in response to an excitation (see Paragraph [0040]; wherein it is disclosed that excitation light L1 from a light source 12 enters the semiconductor nanoparticle phosphor 2, thereby, fluorescence L2 is generated) and the at least one composite particle (Figure 1; Nanoparticle Phosphor Element 1) comprises a plurality of nanoparticles (Figure 1; Semiconductor Nanoparticle Phosphor 2) encapsulated in an inorganic material (see Figure 1 and Paragraph [0030]); and 
wherein a volume of nanoparticles (Figure 1; Semiconductor Nanoparticle Phosphor 2) in a composite particle (Figure 1; Nanoparticle Phosphor Element 1) is at least 10% (see Paragraph [0059]; wherein it is disclosed that the volume ratio of the semiconductor nanoparticle phosphor 2 to the medium 3 is 0.000001 or more to 10 or less).
Kuzumoto cannot be relied upon as teaching, suggesting or rendering obvious a loading charge of nanoparticles in a composite particle is at least 10%, said loading charge being the mass ratio between the mass of nanoparticles comprised in a composite particle and the mass of said composite particle due to the fact that the aforementioned disclosure of Kuzumoto pertains to a volume ratio of nanoparticles which appears to be materially different from the claimed loading charge.
The dependent claims, claims 2-12 and 14-27, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882